Citation Nr: 0021001	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE



Entitlement to service connection for a back disorder.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from February 1959 
to February 1963.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

The appellant's claim for service connection for a back 
disorder was received by the RO in December 1997, after which 
the RO issued a rating decision in August 1998 that denied 
the claim.  The appellant subsequently submitted statements 
in August and September 1998 that presented arguments 
regarding the claim, with the September 1998 statements 
indicating that he wanted to "reopen the claim."  The RO 
reclassified the issue as whether new and material evidence 
had been submitted to reopen a claim of service connection 
for a back disorder, and denied that issue in a January 1999 
rating decision, for which the appellant submitted a notice 
of disagreement in January 1999.  Inasmuch as the appellant's 
notice of disagreement was received within one year of the 
RO's September 1998 notice of the August 1998 rating 
decision, the Board finds that the August 1998 rating 
decision never became final, and that, therefore, the proper 
classification of the appellant's claim is "entitlement to 
service connection for a back disorder."  


FINDING OF FACT

There is competent medical evidence that suggests the 
appellant's service-connected left knee disability has 
aggravated his low back problems.  


CONCLUSION OF LAW

There is a well-grounded claim for service connection for a 
back disorder.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.310(a) (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a back disorder.  The appellant is currently 
service connected for residuals of a left medial meniscectomy 
with degenerative joint disease and instability, for which 
the RO, in a June 1998 rating decision, assigned a 40 percent 
rating under Diagnostic Code 5262, based on nonunion of the 
tibia and fibula resulting in loose motion that required the 
wearing of a brace.  The medical evidence contains a report 
of a medical examination performed in October 1998 by D. E. 
Matthews, M.D., who determined that the appellant had 
degenerative arthritis of the lumbar spine and opined that 
while he could not say that the appellant's chronic left knee 
problem had caused the degenerative back problems the knee 
problem, with its instability, pain, and abnormality in gait 
patterns, did exacerbate the lower back pain and may have 
worsened the symptoms in progression through time.  

As there is competent medical evidence that indicates the 
appellant's service-connected left knee disability may be 
aggravating his back disorder, the Board concludes that he 
has met his initial burden of presenting evidence that his 
claim for service connection for a back disorder is plausible 
or otherwise well grounded under Allen.  However, additional 
evidence must be obtained before the Board can render a 
decision regarding the claim.  To decide the claim on the 
merits at this time would be prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The claim for service connection for a back disorder is well 
grounded.  


REMAND

In reviewing the September 1998 examination report of Dr. 
Matthews, the Board is unable to ascertain the degree of 
aggravation that the appellant's left knee disability has 
caused to his degenerative back condition.  Additionally, the 
Board is uncertain as to whether the RO considered the 
ramifications of Allen with regard to the appellant's claim.  
VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, the Board 
finds that the claim must be remanded for the following 
actions:  

1.  The RO should contact Dr. Matthews for the 
purpose of having him submit an explanation of 
how the appellant's left knee disability has 
aggravated his low back disability, along with 
complete rationale for all conclusions reached.  

2.  The RO should schedule the appellant for 
examination by a VA orthopedic specialist not 
previously associated with the claim for the 
purpose of determining the nature and severity 
of the appellant's back disability.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
express an opinion as to whether it is as 
likely as not that the appellant's service-
connected left knee disability has either 
caused or aggravated a back condition.  Should 
the examiner determine that the left knee 
disability does aggravate a back condition, he 
should explain the nature of the aggravation.  
He should provide complete rationale for all 
conclusions reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

